              Case 20-10691         Doc 98      Filed 08/10/20      Page 1 of 3




                                   20-33636-0_1. Motion
                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND

In re:                                          *

ZACHAIR, LTD.                                   *       CASE NO.: 20-1-0691-TJC
                                                        (Chapter 11)
         Debtor                                 *

*        *        *      *      *       *       *

MERCEDES-BENZ FINANCIAL SERVICES USA LLC                        *
2860 PATTON ROAD
ROSEVILLE, MN 55113
                               *
      Movant
                               *
   v.
                               *
ZACHAIR, LTD.
2726 CHAIN BRIDGE ROAD NW      *
WASHINGTON, DC 20016           *

         Respondent                             *

*        *        *   *     *    *      *      *     * * *                             *       *
                  MOTION SEEKING RELIEF FROM AUTOMATIC STAY
                           AND TO RECLAIM PROPERTY
                              2014 Mercedes-Benz GL63

                  Mercedes-Benz Financial Services USA LLC, Movant, by MICHAEL J.

KLIMA, JR., its attorney, files this Motion Seeking Relief from Automatic Stay and to Reclaim

Property, and says:

                  1.     This Court has jurisdiction of this action pursuant to 11 U.S.C. §362(d)

and 28 U.S.C. §§157(b) and 1334.


                  2.     This is a contested matter governed by Bankruptcy Rules 4001 and 9014

and Local Bankruptcy Rule 4001-1, and is a core proceeding pursuant to 28 U.S.C.
              Case 20-10691        Doc 98     Filed 08/10/20      Page 2 of 3




§157(b)(2)(G).

                  3.   On January 17, 2020, Zachair, Ltd., the Respondent, initiated

proceedings in this Court seeking relief under Chapter 11 of the Bankruptcy Code, in Case No.

20-1-0691-TJC.

                  4.   Respondent presently has in his/her possession or control one 2014

Mercedes-Benz GL63, serial number 4JGDF7EE3EA300402.

                  5.   On or about September 16, 2015, Respondent purchased said vehicle

from Euro Motorcars, Inc., by virtue of a contract and security agreement, a copy of which is

attached hereto and incorporated herein by reference. Said contract and security agreement was

contemporaneously assigned to Movant, as shown on the face thereof.

                  6.   Movant reserved unto itself the perfected purchase money security

interest in said vehicle, as shown by the attached copy of the Notice of Security Interest Filing,

which is incorporated herein by reference, issued by the State of Maryland, Department of

Transportation.

                  7.   At the time of the filing of this Motion, there remains due and owing to

Movant a balance of $28,919.70.

                  8.   Respondent is now in default on the payments due under the aforesaid

Contract, being $5,174.73 in arrears post petition, and another monthly contractual post petition

payment in the amount of $1,724.91 will be due on September 1, 2020. Movant last received a

payment under the Contract on or about May 23, 2020. Movant`s account of the Respondent`s

payments to it which indicates the same is attached hereto.

                  9.   Movant's interest in said vehicle is not adequately protected and it has

been and continues to be irreparably injured by the automatic stay, which prevents Movant from

enforcing its rights as a secured creditor pursuant to the aforesaid contract and security

agreement and the laws of Maryland, while it is not receiving adequate payments and the market
               Case 20-10691        Doc 98       Filed 08/10/20   Page 3 of 3




value of said vehicle is rapidly depreciating.

                10.     The automatic stay should be terminated for cause, including

Respondent's failure to make payments to Movant.

                11.     The vehicle is not necessary to Respondent's effective reorganization.

                WHEREFORE, Movant respectfully requests that this Honorable Court grant it

the following relief:

                a.      Terminate the automatic stay, to allow Movant to recover and dispose of

the aforesaid 2014 Mercedes-Benz GL63; and

                b.      Grant Movant such other and further relief as may be necessary and just,

including its attorneys' fees, expenses and costs.



                                                 /s/ Michael J. Klima, Jr.
                                                 MICHAEL J. KLIMA, JR. #25562
                                                 8028 Ritchie Hwy, Ste. 300
                                                 Pasadena, MD 21122
                                                 (410) 768-2280
                                                 Attorney for Movant
                                                 20-33636-0
